*1452Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Monroe County Court (Victoria M. Argento, J.), entered April 19, 2011. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10.
It is hereby ordered that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Nowlin ([appeal No. 1] 145 AD3d 1447 [2016]).
Present—Smith, J.P., Carni, Lindley, DeJoseph and Scudder, JJ.